                                                  UNITED STATES BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA




In re: Mordechai Koka                                                         Case No.                      20-50469 SLJ

                                                                              CHAPTER 11
                                                                              MONTHLY OPERATING REPORT
                                                                              (SMALL REAL ESTATE/INDIVIDUAL CASE)

                                                     SUMMARY OF FINANCIAL STATUS

        MONTH ENDED:               06/30/21                                 PETITION DATE:                     03/10/20

1.      Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here
        the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
        Dollars reported in    $1
                                                                           End of Current               End of Prior                  As of Petition
2.      Asset and Liability Structure                                            Month                     Month                          Filing
        a. Current Assets                                                           $133,190                      $11,048
        b. Total Assets                                                            $4,269,936                  $4,147,794                   $4,147,794
        c. Current Liabilities                                                             $0                          $0
        d. Total Liabilities                                                       $2,470,706                  $2,470,706                   $2,470,706
                                                                                                                                       Cumulative
3.      Statement of Cash Receipts & Disbursements for Month                Current Month               Prior Month                   (Case to Date)
        a. Total Receipts                                                              $4,895                     $11,645                     $951,498
        b. Total Disbursements                                                         $8,195                     $15,638                     $824,841
        c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                 ($3,300)                    ($6,593)                    $126,657
        d. Cash Balance Beginning of Month                                           $106,090                    $154,936                     $261,026
        e. Cash Balance End of Month (c + d)                                         $133,190                    $106,090                     $239,280
                                                                                                                                        Cumulative
                                                                            Current Month               Prior Month                   (Case to Date)
4.      Profit/(Loss) from the Statement of Operations                            N/A                        N/A                           N/A
5.      Account Receivables (Pre and Post Petition)                                        $0
6.      Post-Petition Liabilities                                                          $0
7.      Past Due Post-Petition Account Payables (over 30 days)                             $0

At the end of this reporting month:                                                                              Yes                               No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                x
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                            x
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                 x
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?               x
13. Are a plan and disclosure statement on file?                                                  x
14. Was there any post-petition borrowing during this reporting period?                                                                  x

15.     Check if paid: Post-petition taxes x ;                      U.S. Trustee Quarterly Fees x       ; Check if filing is current for: Post-petition
        tax reporting and tax returns:       x .
        (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return
        filings are not current.)
I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.



Date:      7/30/2021 0:00                                                   /s /Mordechai Koka
                                                                            Responsible Individual
                Case: 20-50469              Doc# 201          Filed: 07/30/21            Entered: 07/30/21 17:36:39                  Page 1 of
                                                                                                                                             Revised 1/1/98
                                                                          10
                                                                              BALANCE SHEET
                                                                        (Small Real Estate/Individual Case)
                                                                  For the Month Ended             06/30/21



                                                                                                                      Check if
                                                                                                                     Exemption
         Assets                                                                                                      Claimed on
                                                                                                                     Schedule C                       Market Value
            Current Assets
     1        Cash and cash equivalents (including bank accts., CDs, ets.)                                          x                                              $133,190
     2        Accounts receivable (net)
     3        Retainer(s) paid to professionals
     4        Other:
     5


     6                  Total Current Assets                                                                                                                       $133,190

            Long Term Assets (Market Value)
     7         Real Property (residential)
     8         Real property (rental or commercial)                                                                                                              $4,106,345
     9         Furniture, Fixtures, and Equipment                                                                   x                                                $7,400
    10         Vehicles                                                                                             x                                               $23,000
    11         Partnership interests
    12         Interest in corportations                                                                            x                                                          $1
    13         Stocks and bonds
    14         Interests in IRA, Keogh, other retirement plans
    15        Other:
    16

    17                  Total Long Term Assets                                                                                                                   $4,136,746

    18                  Total Assets                                                                                                                             $4,269,936

         Liabilities

            Post-Petition Liabilities

                  Current Liabilities
    19                Post-petition not delinquent (under 30 days)
    20                Post-petition delinquent other than taxes (over 30 days)
    21                Post-petition delinquent taxes
    22                Accrued professional fees
    23                Other:
    24

    25                  Total Current Liabilities                                                                                                                              $0

    26            Long-Term Post Petition Debt

    27                  Total Post-Petition Liabilities                                                                                                                        $0

            Pre-Petition Liabilities (allowed amount)
    28              Secured claims (residence)
    29              Secured claims (other)                                                                                                                       $2,463,061
    30              Priority unsecured claims
    31              General unsecured claims                                                                                                                          $7,645

    32                  Total Pre-Petition Liabilities                                                                                                           $2,470,706

    33                  Total Liabilities                                                                                                                        $2,470,706

         Equity (Deficit)

    34                  Total Equity (Deficit)

    35                  Total Liabilities and Equity (Deficit)                                                                                                   $2,470,706
         NOTE:
                  Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market prices, etc.) and the date the value
                  was determined.




Case: 20-50469                   Doc# 201                   Filed: 07/30/21                       Entered: 07/30/21 17:36:39                                        Page 2 of
                                                                                                                                                                                    Revised 1/1/98
                                                                        10
                                     SCHEDULES TO THE BALANCE SHEET


                                                          Schedule A
                                                  Rental Income Information

     List the Rental Information Requested Below By Properties (For Rental Properties Only)

                                                                 Property 1               Property 2                Property 3
 1    Description of Property                                1702 Paru Alameda        858 Acalanes Road         3190 Vichy

 2    Scheduled Gross Rents                                               $4,895
      Less:
 3     Vacancy Factor
 4     Free Rent Incentives
 5     Other Adjustments


 6    Total Deductions                                                        $0                        $0                          $0

 7    Scheduled Net Rents                                                 $4,895                        $0                          $0

 8    Less: Rents Receivable (2)

 9    Scheduled Net Rents Collected (2)                                   $4,895                        $0                          $0


        (2) To be completed by cash basis reporters only.




                                                           Schedule B
                                         Recapitulation of Funds Held at End of Month

                                                                  Account 1                Account 2                Account 3
10   Bank                                                    Wells Fargo              Wells Fargo               Wells Fargo
                                                                           2053                     2061
11   Account No.                                             Paru account             Savings                   Attorney IOLTA
12   Account Purpose

13   Balance, End of Month                                                $3,031                     $427                 $129,732

14   Total Funds on Hand for all Accounts                              $133,190




     Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating Report.




        Case: 20-50469          Doc# 201         Filed: 07/30/21        Entered: 07/30/21 17:36:39              Page 3 of
                                                                                                                   Revised 1/1/98
                                                             10
                                 STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                               Increase/(Decrease) in Cash and Cash Equivalents
                                                     For the Month Ended      06/30/21

                                                                                                Actual                   Cumulative
                                                                                             Current Month              (Case to Date)
     Cash Receipts
1          Rent/Leases Collected                                                                      $4,895                     $121,012
2          Cash Received from Sales                                                                       $0                     $790,000
3          Interest Received
4          Borrowings
5          Funds from Shareholders, Partners, or Other Insiders
6          Capital Contributions
7                Deposits from odd jobs cash                                                                 $0                   $20,555
8                Transfers                                                                                   $0                   $18,250
9                Returns                                                                                     $0                      $281
10               IRS                                                                                                               $1,400
11

12               Total Cash Receipts                                                                  $4,895                     $951,498

     Cash Disbursements
13         Selling
14         Administrative
15         Capital Expenditures
16         Principal Payments on Debt                                                                                             $50,000
17         Interest Paid
           Rent/Lease:
18               Personal Property
19               Real Property                                                                        $5,075                      $75,375
           Amount Paid to Owner(s)/Officer(s)
20               Salaries
21               Draws
22               Commissions/Royalties
23               Expense Reimbursements
24               Other
25         Salaries/Commissions (less employee withholding)
26         Management Fees
           Taxes:
27               Employee Withholding
28               Employer Payroll Taxes
29               Real Property Taxes
30               Other Taxes
31         Other Cash Outflows:
32               living expenses                                                                      $3,120                      $23,198
33               CLSB FINES/ withdrawals /expenses for Paru property fix                                  $0                      $27,807

34               insurance /DMV                                                                                                        $2,779


35               Quarterly UST fees /retainer to Fuller Law Firm                                             $0                   $36,834
36               Transfers to other account                                                                  $0                  $608,848

37               Total Cash Disbursements:                                                            $8,195                     $824,841

38 Net Increase (Decrease) in Cash                                                                    ($3,300)                   $126,657

39 Cash Balance, Beginning of Period                                                                $154,936                           $7,342

40 Cash Balance, End of Period                                                                      $133,190                     $133,190



              Case: 20-50469           Doc# 201        Filed: 07/30/21       Entered: 07/30/21 17:36:39           Page 4 of
                                                                                                                      Revised 1/1/98
                                                                   10
Wells Fargo Combined Statement of Accounts
June 30, 2020      ■   Page 1 of 6




                                                                                               Questions?
MORDECHAI KOKA                                                                                 Available by phone 24 hours a day, 7 days a week:
                                                                                               Telecommunications Relay Services calls accepted
DEBTOR IN POSSESSION
CH11 CASE #20-50469 (NCA)                                                                       1-800-TO-WELLS              (1-800-869-3557)

                                                                                                TTY: 1-800-877-4833
                                                                                                En español: 1-877-727-2932



                                                                                               Online: wellsfargo.com

                                                                                               Write: Wells Fargo Bank, N.A. (114)
                                                                                                       P.O. Box 6995
                                                                                                       Portland, OR 97228-6995




 You and Wells Fargo                                                                           Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                  A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                convenient services with your account(s). Go to
                                                                                               wellsfargo.com or call the number above if you have
                                                                                               questions or if you would like to add new services.

                                                                                               Online Banking           ✓      Direct Deposit
                                                                                               Online Bill Pay                 Auto Transfer/Payment
                                                                                               Online Statements        ✓      Overdraft Protection
                                                                                               Mobile Banking                  Debit Card
                                                                                               My Spending Report       ✓      Overdraft Service




Summary of accounts

Checking/Prepaid and Savings
                                                                                                             Ending balance                     Ending balance
Account                                                  Page                 Account number                  last statement                     this statement
Wells Fargo Everyday Checking                             2                         2061                            5,059.63                          6,466.04
Wells Fargo Everyday Checking                             4                         2053                            9,807.22                          9,636.20

                                                         Total deposit accounts                                  $14,866.85                        $16,102.24




          Case: 20-50469              Doc# 201            Filed: 07/30/21           Entered: 07/30/21 17:36:39                     Page 5 of
     (114)                                                            10
     Sheet Seq = 0347369
     Sheet 00001 of 00003
June 30, 2020      ■   Page 2 of 6




Wells Fargo Everyday Checking

Statement period activity summary                                                                          Account number:             2061
         Beginning balance on 6/1                                                  $5,059.63               MORDECHAI KOKA
         Deposits/Additions                                                         2,500.00               DEBTOR IN POSSESSION
                                                                                                           CH11 CASE #20-50469 (NCA)
         Withdrawals/Subtractions                                                 - 1,093.59
                                                                                                           California account terms and conditions apply
         Ending balance on 6/30                                                   $6,466.04
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN):



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                     Deposits/         Withdrawals/          Ending daily
       Date              Number Description                                                                         Additions         Subtractions              balance
       6/1                      Online Transfer From Koka M Everyday Checking xxxxxx2053 Ref                         2,500.00                                  7,559.63
                                #Ib087Y24Pw on 06/01/20
       6/2                      Purchase authorized on 06/01 Metropcs Mobile 888-863-8768                                                     110.00            7,449.63
                                WA S380153747082637 Card 6361
       6/3                      Purchase authorized on 06/01 Comcast Californ C 800-266-2278                                                  286.45
                                CA S380153752908726 Card 6361
       6/3                      Purchase authorized on 06/01 Comcast Californ C 800-266-2278                                                  162.60            7,000.58
                                CA S580153759785362 Card 6361
       6/8                      Quarterly Fee Payment 200605 6O0Lc2Qpda1 Mordechai Koka                                                       325.00            6,675.58
       6/12                     Purchase authorized on 06/11 Chevron 0090290 Alameda CA                                                        57.00            6,618.58
                                S580163626396761 Card 6361
       6/18                     Recurring Payment authorized on 06/17 Apple.Com/Bill                                                            2.99            6,615.59
                                408-974-1010 CA S380169545511282 Card 6361
       6/22                     Recurring Payment authorized on 06/17 Comcast California                                                       47.82            6,567.77
                                800-Comcast CA S460170240792086 Card 6361
       6/24                     Purchase authorized on 06/24 Safeway #0783 Lafayette CA                                                        35.50
                                P00380176792654704 Card 6361
       6/24                     Purchase authorized on 06/24 Trader Joe's # 115 Lafayette CA                                                   28.23            6,504.04
                                P00460176808847282 Card 6361
       6/29                     Purchase authorized on 06/27 Chevron 0359810 Sunnyvale CA                                                      38.00            6,466.04
                                S460180132655341 Card 6361
       Ending balance on 6/30                                                                                                                                   6,466.04
       Totals                                                                                                      $2,500.00             $1,093.59

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 06/01/2020 - 06/30/2020                                                   Standard monthly service fee $10.00                  You paid $0.00

       How to avoid the monthly service fee                                                                    Minimum required                  This fee period
       Have any ONE of the following account requirements




          Case: 20-50469                 Doc# 201             Filed: 07/30/21               Entered: 07/30/21 17:36:39                         Page 6 of
                                                                          10
June 30, 2020       ■   Page 3 of 6




Monthly service fee summary (continued)


                                                                                                                                                                     3
        How to avoid the monthly service fee                                                                    Minimum required                   This fee period


                                                                                                                                                                     3
          · Minimum daily balance                                                                                      $1,500.00                         $6,466.04   ✔



                                                                                                                                                                     3
          · Total amount of qualifying direct deposits                                                                   $500.00                             $0.00
          · Total number of posted debit card purchases or posted debit card payments of                                       10                                9
            bills in any combination
          · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
            Campus Debit Card

        Monthly service fee discount(s) (applied when box is checked)
        Age of primary account owner is 17 - 24 ($10.00 discount)
        RC/RC
                                                                               3


         IMPORTANT ACCOUNT INFORMATION

We're updating our Online Access Agreement effective September 30, 2020. To see what is changing, please visit
wellsfargo.com/online-banking/updates.



Effective June 20, 2020, we are updating the Funds Availability Policy in our Deposit Account Agreement as follows:

In the "Longer delays may apply" section, when a longer delay applies, we are making the following changes:
- The amount of your deposit that may be available on the first business day after the day of your deposit is increasing from $200 to
$225.
- We are changing the check deposit amount exception that may lead to a delay of generally no more than seven business days from
"You deposit checks totaling more than $5,000 on any one day" to "You deposit checks totaling more than $5,525 on any one day."

In the "Special rules for new accounts" section, setting forth special rules that apply during the first 30 days your account is open, we
are updating the amounts in the two bullets in the second paragraph from $5,000 to $5,525 and from $200 to $225 as follows:
- The first $5,525 of a day's total deposits of cashier's, certified, teller's, traveler's, and federal, state, and local government checks and
U.S. Postal Service money orders made payable to you will be available on the first business day after the day of your deposit.
- The excess over $5,525 and funds from all other check deposits will be available on the seventh business day after the day of your
deposit. The first $225 of a day's total deposit of funds from all other check deposits, however, may be available on the first business
day after the day of your deposit.



                                                     ®
Wells Fargo enhances the Overdraft Rewind feature

With Overdraft Rewind, Wells Fargo uses your incoming direct deposit to automatically reevaluate transactions from the previous
business day and may reverse overdraft or returned item (non-sufficient funds/NSF) decisions and waive associated fees.

Beginning May 10, 2020, the enhanced Overdraft Rewind feature will also waive or refund Overdraft Protection Transfer and Advance
fees.

Here's how it works:

If an electronic direct deposit is received by 9:00 a.m. local time (based on your account location as noted on your account statement),
we will calculate a new account balance that includes the pending direct deposit(s), less any pending debits. If this newly calculated
balance covers transactions that resulted in overdraft or non-sufficient funds (NSF) fees, or Overdraft Protection Transfer or Advance
fees, during the prior business day's nightly processing, we will waive or refund those fees. We may also reverse returned item
(non-sufficient funds/NSF) decisions.




          Case: 20-50469                  Doc# 201             Filed: 07/30/21              Entered: 07/30/21 17:36:39                            Page 7 of
                                                                           10
      Sheet Seq = 0347370
      Sheet 00002 of 00003
June 30, 2020      ■   Page 4 of 6




Please be aware that Overdraft Rewind does not reverse the transfer or advance of funds from a linked Overdraft Protection account,
and Overdraft Protection advances from credit accounts will continue to accrue interest.

Only direct deposits deposited electronically through the Automated Clearing House (ACH) qualify.

If you have questions, please call us at 1-800-869-3557 or visit wellsfargo.com/checking/overdraft-rewind for more detail.



Reminder: Wells Fargo charges a $5 fee for each Wells Fargo Debit, ATM, or EasyPay Card transaction at non-Wells Fargo ATMs outside
of the U.S. or U.S. territories. Fees from non-Wells Fargo ATM owner/operators may also apply. These fees may not be applicable to all
customers and may vary depending on the type of account you have. For more details, refer to the applicable fee disclosures for your
account.



Effective August 17, 2020, the fee for stop payment requests on checks drawn on your account, or on pre-authorized (Automated
Clearing House) items, will be $31 per item. The fee may not be applicable to all customers depending on the type of account you
have. For more details, refer to the Fee and Information Schedule applicable to your account.


Wells Fargo Everyday Checking

Statement period activity summary                                                                          Account number:             2053
         Beginning balance on 6/1                                                  $9,807.22               MORDECHAI KOKA
                                                                                                           DEBTOR IN POSSESSION
         Deposits/Additions                                                         7,645.00
                                                                                                           CH11 CASE #20-50469 (NCA)
         Withdrawals/Subtractions                                                 - 7,816.02
                                                                                                           California account terms and conditions apply
         Ending balance on 6/30                                                   $9,636.20
                                                                                                           For Direct Deposit use
                                                                                                           Routing Number (RTN): 1



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




Transaction history

                          Check                                                                                     Deposits/         Withdrawals/          Ending daily
       Date              Number Description                                                                         Additions         Subtractions              balance
       6/1                      Edeposit IN Branch/Store 06/01/20 12:48:13 Pm 3027 16th St San                       2,750.00
                                Francisco CA
       6/1                      Online Transfer to Koka M Everyday Checking xxxxxx2061 Ref                                                 2,500.00             10,057.22
                                #Ib087Y24Pw on 06/01/20
       6/2                      Deposit Made In A Branch/Store                                                       3,000.00                                   13,057.22
       6/9                      Edeposit IN Branch/Store 06/09/20 01:44:19 Pm 3630 MT Diablo                         1,895.00                                   14,952.22
                                Blvd Lafayette CA
       6/16                     Loan Srvc Cntr Auto Draft 061420 0019551159 Moti Koka                                                      5,087.84              9,864.38
       6/26                     Purchase authorized on 06/26 The Home Depot #0634 Concord                                                    124.58              9,739.80
                                CA P00300178595914635 Card 8191
       6/29                     Purchase authorized on 06/26 Chevron 0095595 Walnut Creek                                                     40.00
                                CA S580178541246293 Card 8191




          Case: 20-50469                 Doc# 201             Filed: 07/30/21               Entered: 07/30/21 17:36:39                        Page 8 of
                                                                          10
June 30, 2020      ■   Page 5 of 6




Transaction history (continued)

                             Check                                                                              Deposits/         Withdrawals/         Ending daily
       Date                 Number Description                                                                  Additions         Subtractions             balance
       6/29                        Purchase authorized on 06/26 Contra Costa Trans 925-458-9800                                          35.48
                                   CA S580178563130207 Card 8191
       6/29                        Purchase authorized on 06/26 Walnut Creek Hardw Walnut Creek                                          28.12            9,636.20
                                   CA S460179013021982 Card 8191
       Ending balance on 6/30                                                                                                                             9,636.20
       Totals                                                                                                  $7,645.00            $7,816.02

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the Wells Fargo Account Fee and Information Schedule and Account Agreement applicable to
your account (EasyPay Card Terms and Conditions for prepaid cards) or talk to a banker. Go to wellsfargo.com/feefaq for a link to these documents, and answers
to common monthly service fee questions.


       Fee period 06/01/2020 - 06/30/2020                                                Standard monthly service fee $10.00                You paid $0.00

       How to avoid the monthly service fee                                                                Minimum required                 This fee period


                                                                                                                                                                3
       Have any ONE of the following account requirements


                                                                                                                                                                3
         · Minimum daily balance                                                                                    $1,500.00                     $9,636.20     ✔



                                                                                                                                                                3
         · Total amount of qualifying direct deposits                                                                $500.00                          $0.00
         · Total number of posted debit card purchases or posted debit card payments of                                    10                             4
           bills in any combination
         · The fee is waived when the account is linked to a Wells Fargo Campus ATM or
           Campus Debit Card

       Monthly service fee discount(s) (applied when box is checked)
       Age of primary account owner is 17 - 24 ($10.00 discount)
       RC/RC
                                                                            3




          Case: 20-50469                  Doc# 201          Filed: 07/30/21             Entered: 07/30/21 17:36:39                       Page 9 of
                                                                        10
     Sheet Seq = 0347371
     Sheet 00003 of 00003
June 30, 2020      ■   Page 6 of 6




Worksheet to balance your account                                          General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your       ■     To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest          Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or            dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement               furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                          Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                      describe the specific information that is inaccurate or in dispute and the
                                                                                 basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                           the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                    with an identity theft report.
this statement. Enter the total in the column
                                                                           ■     In case of errors or questions about your electronic transfers,
to the right.
                                                                                 telephone us at the number printed on the front of this statement or write
                                                                                 us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                     Amount
                                                                                 you can, if you think your statement or receipt is wrong or if you need more
                                                                                 information about a transfer on the statement or receipt. We must hear
                                                                                 from you no later than 60 days after we sent you the FIRST statement on
                                                                                 which the error or problem appeared.
                                                                                 1. Tell us your name and account number (if any).
                                                                                 2. Describe the error or the transfer you are unsure about, and explain as
                                                                                    clearly as you can why you believe it is an error or why you need more
                   Total   $                           + $
                                                                                    information.
                                                                                 3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                                 We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                     we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                  for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                                 money during the time it takes us to complete our investigation.
to the right.

Number/Description              Amount




                   Total   $                           -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                    . NMLSR ID 399801
                                                                               ©2010 Wells Fargo Bank, N.A. All rights reserved




         Case: 20-50469                 Doc# 201               Filed: 07/30/21       Entered: 07/30/21 17:36:39                                   Page 10 of
                                                                            10
